         Case 9:20-cr-00032-DWM Document 128 Filed 08/11/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

     UNITED STATES OF AMERICA,                        CR 20-32-M-DWM

               Plaintiff,                                   ORDER

         vs.

     MATTHEW ANTHONY
     MARSHALL,

               Defendant.


        Defendant Matthew Anthony Marshall’s arraignment on the superseding

indictment is scheduled for August 23, 2021 at 1:30 p.m. in Missoula, Montana.

Defendant has filed an unopposed motion for his arraignment to be held by video

conference or, in the alternative, to permit defense counsel to appear by video

conference due to travel-related COVID-19 concerns. Accordingly, and good cause

appearing,

        IT IS ORDERED that the motion is GRANTED to the extent that defense

counsel may appear via Zoom at the arraignment. The Clerk of Court shall notify

counsel via e-mail of the meeting ID and password within 24 hours of the hearing.

//
      Case 9:20-cr-00032-DWM Document 128 Filed 08/11/21 Page 2 of 2




Zoom Guidance and Setup available at: https://www.mtd.uscourts.gov/zoom-

hearings

     DATED this 11th day of August, 2021.



                                  _______________________________
                                  Kathleen L. DeSoto
                                  United States Magistrate Judge
